UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                             No. 96-6270



DONALD R. DEHANEY, JR.,

                                            Plaintiff - Appellant,

          versus

ALEXANDER WILLIS, Nurse; WILLIAM L. SMITH,
Warden; MOMODU JACK, Doctor; ASRESAHEGN
GETACHEW, Doctor,

                                           Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Deborah K. Chasanow, District Judge. (CA-
95-2629-DKC)

Submitted:   June 20, 1996                  Decided:   July 1, 1996

Before HALL, WILKINS, and HAMILTON, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Donald R. Dehaney, Jr., Appellant Pro Se. John Joseph Curran, Jr.,
Attorney General, Kimberly Smith Ward, OFFICE OF THE ATTORNEY
GENERAL OF MARYLAND, Baltimore, Maryland; Philip Melton Andrews,
Karl Joseph Nelson, KRAMON & GRAHAM, P.A., Baltimore, Maryland, for
Appellees.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's order denying

relief on his 42 U.S.C. § 1983 (1988) complaint. We have reviewed

the record and the district court's opinion and find no reversible

error. Accordingly, we affirm on the reasoning of the district

court. Dehaney v. Willis, No. CA-95-2629-DKC (D. Md. Feb. 5, 1996).
We dispense with oral argument because the facts and legal conten-

tions are adequately presented in the materials before the court

and argument would not aid the decisional process.




                                                          AFFIRMED




                                2